The Circuit Court of Broward County, on June 13, 1947, entered its final decree in a proceeding involving a direct attack upon a decree of divorce. By the final decree the chancellor decreed that "the final decree of divorce entered July 9th, 1946, in that certain cause lately pending in this court between Daphne Pearson Duncan, as plaintiff, and Andrew Charles Duncan, as defendant, Chancery No. 11,620, and recorded in Chancery Order Book 130 at page 512, public records of Broward County, Florida, be and the same is hereby set aside and vacated, and shall be held for naught. Costs of Court are assessed against the plaintiff."
Daphne Pearson Duncan took an appeal and this court affirmed the decree of the chancellor, without a written opinion. Upon petition for rehearing the appellant has requested this Court to "declare the status of the case upon the mandate coming down, so that the parties can comply therewith."
It was and is our opinion that the final decree setting aside the divorce decree had the effect of disposing of the divorce suit and grounds for divorce stated in the bill of complaint in said divorce suit, and that if appellant has other or further grounds for divorce against her husband she must institute her suit anew.
The petition for rehearing, therefore, should be denied.
It is so ordered.
THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.